In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00134-CR



          JANET RENEE WALKER, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 24969




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

        Janet Renee Walker has attempted to appeal from her conviction for driving while

intoxicated. On our review of the clerk’s record, we noted that the trial court certified this to be

a negotiated plea agreement case in which Walker has no right of appeal. By letter dated July

11, 2013, we informed appellant of this potential jurisdictional defect and afforded her ten days

in which to respond. Walker responded, through counsel, but her response contains nothing to

persuade us that we have jurisdiction over this appeal.

        In a negotiated plea agreement case, i.e., one in which the defendant entered a plea of

guilty or nolo contendere and the punishment assessed does not exceed that recommended by the

State and agreed to by the defendant, a defendant may appeal only (1) issues that were raised by

a written motion that was both filed and ruled on before trial or (2) after obtaining the trial

court’s permission to appeal. See TEX. R. APP. P. 25.2(a)(2). Further, this Court is required to

dismiss an appeal if, as in this case, the trial court’s certification indicates that there is no right of

appeal. See id.

        Because the trial court certified that Walker has no right of appeal and because the record

before us contains nothing to suggest that the certification is incorrect, see Dears v. State, 154
S.W.3d 610, 615 (Tex. Crim. App. 2005), we must dismiss the appeal. See TEX. R. APP. P.

25.2(d).




                                                    2
      We, therefore, dismiss this appeal for want of jurisdiction.



                                                Jack Carter
                                                Justice

Date Submitted:      July 25, 2013
Date Decided:        July 26, 2013

Do Not Publish




                                               3